Case: 18-10532   Date Filed: 08/31/2018   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10532
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cr-00158-RBD-DCI-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ERIC BISHOP,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 31, 2018)

Before WILLIAM PRYOR, BRANCH and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-10532     Date Filed: 08/31/2018    Page: 2 of 3


      Eric Bishop appeals his sentence of 210 months of imprisonment following

his plea of guilty to attempting to entice a minor to engage in sexual activity. 18

U.S.C. § 2422(b). Bishop argues that his sentence at the high end of his advisory

guideline range is substantively unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Bishop to a

sentence at the high end of his guideline range based on the seriousness of his

offense and the need to protect minors. Bishop traveled to have sex with a five-

year-old girl who he thought was autistic and would be unlikely to report the

abuse. After his arrest, Bishop admitted that he was “close” to succumbing to his

desire to molest his two-year-old daughter because she was nonverbal and that he

had contacted at least five other persons in an attempt to arrange sexual trysts with

their children. Bishop had a sentencing range between 168 and 210 months of

imprisonment based on his criminal history of I and an offense level of 35, which

accounted for his use of the internet and his cellular telephone in committing the

crime and the age of his intended victim. The district court reasonably accorded

heavy weight to Bishop’s intention to prey on a child with a disability and his

fantasies about abusing very young girls. See 18 U.S.C. § 3553(a). And the district

court stated that it would have varied above Bishop’s guideline range but for his

history of mental-health issues, attempts to commit suicide, lack of criminal

history, successful employment, family support, low likelihood of reoffending, and


                                          2
              Case: 18-10532     Date Filed: 08/31/2018    Page: 3 of 3


potential for rehabilitation. We cannot say that the district court committed a clear

error of judgment in balancing the statutory sentencing factors. See United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Bishop’s sentence, which is

well below his statutory maximum penalty of life imprisonment, is reasonable. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Bishop’s sentence.




                                          3